Citation Nr: 0817343	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  01-05 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for instability of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left knee.

3.  Entitlement to a rating in excess of 20 percent for 
myofascial back pain, to include a rating in excess of 10 
percent earlier than August 24, 2005. 

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative changes of the left ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
September 1973.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 2001 and August 2003 rating decisions.


FINDINGS OF FACT

1.  Prior to his left knee surgery in July 2001, the veteran 
had range of motion in his left knee from 0 to 135 degrees.

2.  The most recent, post-surgical, medical evidence shows 
that the veteran has range of motion in his left knee from at 
least 5 degrees to 115 degrees bilaterally, even after 
repetitive motion.

3.  VA examinations both prior to and since the veteran's 
knee operation have failed to show gross instability of the 
left knee.

4.  Prior to March 26, 2004, the veteran did not show 
moderate limitation of motion of his lumbar spine; did not 
show limitation of forward flexion to 60 degrees; did not 
show combined range of motion in his lumbar spine that was 
less than 120 degrees; did not show or muscle spasm, guarding 
or tenderness that resulted in an abnormal gait; did not show 
muscle spasm on extreme forward bending, or loss of lateral 
spine motion; did not show either moderate intervertebral 
disc syndrome (IVDS) or that bed rest was required to treat 
incapacitating episodes of his back pain; and did not show 
any neurological symptomatology that warranted a separate 
compensable rating.
5.  As of March 26, 2004, the medical evidence showed lower 
back symptoms that were consistent with pronounced 
intervertebral disc syndrome.  

6.  Between August 24, 2005 and June 11, 2007, the medical 
evidence of record continued to show pronounced 
intervertebral disc syndrome.

7.  As of June 11, 2007, the evidence showed forward flexion 
to 60 degrees (which is found to be moderate limitation of 
motion); no muscle spasms; no prescribed bed rest in the past 
year; moderate intervertebral disc syndrome; and no 
additional neurological manifestation of the veteran's back 
disability. 

8.  At the veteran's recent VA examination he displayed 15 
degrees of dorsiflexion and 40 degrees of plantar flexion in 
his left ankle, both of which approach full range of motion; 
and the limitation of motion in the veteran's left ankle was 
described by a VA examiner as moderate.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent for 
instability of the left knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 
5257 (2007).

2.  Criteria for a rating in excess of 10 percent for 
limitation of motion of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, DCs 5003, 5260, 5261 (2007).

3.  The criteria for a rating in excess of 10 percent prior 
to March 26, 2004 for the veteran's low back disorder are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, DCs 5241 (2007); 38 C.F.R. §§ 4.71a, DCs 5292, 
5293, 5295 (2002).



4.  The criteria for a schedular 60 percent evaluation for 
the veteran's low back disorder from March 26, 2004 to August 
24, 2005, and from September 1, 2006 to June 11, 2007 are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, DCs 5241 (2007); 38 C.F.R. §§ 4.71a, DCs 5292, 
5293, 5295 (2002).

5.  The criteria for a schedular evaluation in excess of 20 
percent for the veteran's low back disorder from June 11, 
2007 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, DCs 5241 (2007); 38 C.F.R. §§ 4.71a, 
DCs 5292, 5293, 5295 (2002).

6.  Criteria for a rating in excess of 10 percent for a left 
ankle disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5271 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

Knee

In February 2001, the veteran filed a claim indicating that 
his left knee disability was more severe than it was rated.

The veteran's left knee is currently rated at 20 percent 
under 38 C.F.R. § 4.71a, DC 5257, which is assigned for 
either moderate subluxation or moderate lateral instability 
of a knee.  A 30 percent rating is assigned for either severe 
subluxation or severe lateral instability of a knee.

In February 2001, the veteran reported a sensation of 
instability, and his private doctor, Dr. Gross, found 5-10 mm 
of medial lateral laxity but found that anterior and 
posterior drawer tests were negative.

The veteran underwent a VA examination in March 2001 at which 
he complained of continued instability in his left knee 
(particularly when getting out of bed or after prolonged 
standing).  The veteran was noted to get symptomatic relief 
through the use of a wire brace.  The veteran was noted to 
have mild 1+ laxity with valgus stress, but no gross 
instability was found.  Additionally, the examiner indicated 
that the veteran had no instability to anterior-posterior 
stresses.

In April 2001, Dr. Gross indicated that the veteran's knee 
was stable to anterior and posterior drawer tests.  Dr. Gross 
noted that the veteran had mild medial laxity, but he 
indicated that it had an endpoint.

The veteran underwent a left knee operation in July 2001, and 
was assigned a total disability rating for convalescence 
until August 2002, which fully contemplates any knee 
impairment during that period.  

In July 2002, Dr. Gross wrote a letter indicating that the 
veteran had difficulty healing following his surgery, but he 
had healed at that point and had been cleared to return to 
work.  Dr. Gross indicated that the veteran should work in a 
sedentary job and would not be able to return to any kind of 
heavy or physically demanding activities at work. 

At a VA examination in July 2003, the veteran was noted to be 
stable ligamentously in all plains.

In September 2006, a VA treatment record indicated that the 
veteran had no swelling, or point tenderness; and in October 
2006, the veteran's left knee was found to be stable and the 
veteran had no varus/valgus laxity.

In April 2007, no laxity was found in either AP or ML 
directions.

At a VA examination in June 2007, the veteran complained of 
locking and instability in his joints.  Nevertheless, upon 
examination, the examiner indicated that anterior and 
posterior drawer tests were normal; and no significant 
ligamentous laxity was noted with either varus or valgus 
stressing of the knee.

While the veteran has continually complained of instability 
in his left knee, the current, objective medical evidence 
fails to show any instability.  Through numerous 
examinations, both before and since his surgery, no gross 
instability has been found.  As such, a rating in excess of 
20 percent is not warranted, as neither severe subluxation 
nor severe lateral instability has been shown with regard to 
the veteran's left knee.

The veteran has also been assigned a separate 10 percent 
rating for arthritis of the left knee under 38 C.F.R. 
§ 4.71a, DC 5010.  Under DC 5010, traumatic arthritis, when 
substantiated by x-rays, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. §  4.71a, DC 5010, 
Note (1).

X-rays in October 2000 showed small marginal osteophytes in 
the veteran's left knee.  In March 2001, Dr. Gross indicated 
that an MRI showed degenerative joint disease (DJD) in the 
veteran's left knee.

As arthritis has been shown in the veteran's left knee, it 
must then be determined whether there is compensable 
limitation of motion.  Under 38 C.F.R. § 4.71a, DC 5260, a 
noncompensable rating is assigned when flexion is limited to 
60 degrees; a 10 percent rating is assigned when flexion is 
limited to 45 degrees; and a 20 percent rating is assigned 
when flexion is limited to 30 degrees.  Under DC 5261, a 
noncompensable rating is assigned when extension is limited 
to 5 degrees; a 10 percent rating is assigned when extension 
of the leg is limited to 10 degrees; and a 20 percent rating 
is assigned when extension is limited to 15 degrees.  Normal 
range of motion in the knee is from 0 to 140 degrees.

Through the course of his appeal, the range of motion of the 
veteran's left knee has been measured on numerous occasions.  
However, the objective findings have never shown that a 
rating in excess of 10 percent is warranted based on 
limitation of motion.

At the veteran's VA examination in February 2000, the 
examiner indicated that the veteran had range of motion in 
his left knee from 0 to 135 degrees.

In February 2001, Dr. Gross indicated that range of motion in 
the veteran's left knee was painless.

The veteran underwent a VA examination in March 2001 at which 
the examiner indicated that the veteran had range of motion 
in his left knee from 0-135 degrees.

In April 2001, Dr. Gross indicated that the veteran had range 
of motion in his left knee from 0-130.  

In October 2006, the veteran had range of motion in his left 
knee from 5-115 degrees.

In April 2007, the veteran had range of motion in his knees 
from 5 to 120 degrees.  The veteran indicated that he was not 
really having any pain in his knees and he was walking 
without the need of any external aids.

At an orthopedic VA examination in June 2007, the veteran 
complained about daily knee pain.  The veteran had range of 
motion from 5 to 120 degrees with pain throughout the entire 
range of motion.  Nevertheless, repetitive motion did not 
diminish the veteran's range of motion.

Throughout his appeal (excluding his post-surgery 
convalescent period), the veteran has shown range of motion 
from at least 5 degrees to at least 115 degrees.  
Nevertheless, the rating criteria direct that functional loss 
due to pain or due to weakness, fatigability, incoordination, 
or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 
4.45 must also be considered in evaluating an orthopedic 
disability.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has complained of knee 
pain on various occasions, and pain has been shown during 
range of motion testing.  However, at his most recent 
examination in June 2007, the examiner indicated that despite 
the pain, repetitive motion did not diminish the veteran's 
range of motion.  As such, an increased rating is not 
warranted based on additional functional loss.

Accordingly, the medical evidence does not support a rating 
in excess of 10 percent for limitation of motion the 
veteran's left knee.  Therefore, the veteran's claim for an 
increased rating for left knee instability and left knee 
arthritis is denied. 

Back

The veteran's back was initially rated at 10 percent under 
38 C.F.R. § 4.71a, DC 5295, effective April 5, 2002 (the date 
the veteran's claim was received).  This rating was increased 
to 100 percent during the veteran's post-spinal fusion 
surgery convalescent period (August 24, 2005 to August 31, 
2006); and then the veteran was assigned a schedular 20 
percent rating, effective September 1, 2006.

During the course of the veteran's appeal, the regulations 
for rating disabilities of the spine were revised.  All 
applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

Under the criteria in effect when the veteran filed his 
claim, a lumbosacral strain was rated under 38 C.F.R. 
§ 4.71a, DC 5295.  A 10 percent rating was assigned for a 
lumbosacral strain with characteristic pain on motion; a 20 
percent rating was assigned for a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; and a 40 
percent rating was assigned for a severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Additionally, ratings were available based on limitation of 
motion of the lumbar spine rated under 38 C.F.R. § 4.71a, DC 
5292.  Under this diagnostic code 10, 20, and 40 percent 
ratings were assigned based on whether the limitation of 
motion of the lumbar spine was slight, moderate, or severe 
respectively.  

The words "slight," "moderate," and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
all the medical evidence was to be evaluated to determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.  
Nevertheless, the revised regulations (in 2003) provide 
definitions of normal orthopedic movement.  While these 
measures are not binding on the old criteria, they are 
useful as guidance in determining the severity of a spinal 
injury.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

Under the regulations in effect prior to September 2002, a 
rating in excess of 10 percent was also available based on 
intervertebral disc syndrome (IVDS).  A 10 percent rating was 
assigned when IVDS was mild; a 20 percent rating was assigned 
when IVDS was moderate with recurring attacks; a 40 percent 
rating was assigned when IVDS was severe with recurring 
attacks and only intermittent relief; and a 60 percent rating 
was assigned for pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 
5293.

In September 2002, IVDS began to be rated based on the number 
of incapacitating episodes a person has over a 12 month 
period.  An incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician and treatment by a physician.  A 10 percent 
rating is assigned for incapacitating episodes with a total 
duration of at least one week but less than two weeks in the 
past 12 month period.  A 20 percent rating is assigned for 
incapacitating episodes with a total duration of between two 
and four weeks in a 12 month period.  A 40 percent rating is 
assigned for incapacitating episodes with a total duration of 
between four and six weeks in a 12 month period.  A 60 
percent rating is assigned for incapacitating episodes with a 
total duration of at least 6 weeks in a 12 month period.

The September 2003 changes to the evaluation of spine 
disabilities did not include any changes to the formula for 
evaluating IVDS that had become effective in September 2002.  
The exception to this is that intervertebral disc syndrome is 
now evaluated under Diagnostic Code 5243, rather than 5293.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the new criteria, a 10 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 60 degrees, but not greater than 85 
degrees.  A 20 percent rating is assigned when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or when there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less; or when there is favorable ankylosis of the entire 
thoracolumbar spine.  A rating in excess of 40 percent for 
orthopedic manifestations of a back disability is not 
available in the absence of ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.

In addition to the rating which is assigned for the 
orthopedic manifestations of a lumbar spine disability, the 
revised regulations also mandate that a separate rating 
should be considered for any associated objective neurologic 
abnormalities of the disability, including, but not limited 
to, bowel or bladder impairment.  

Initial rating in excess of 10 percent 

The evidence shows that the veteran's back disability was 
more severe than was rated prior to the date he had surgery 
(the veteran was assigned a 100 percent rating from August 
24, 2005 to August 31, 2006 for post-surgical convalescence); 
and for the reasons discussed below, a 60 percent rating is 
warranted for a period beginning in March 2004.

Prior to March 2004, however, the evidence of record failed 
to show that a rating in excess of 10 percent was warranted 
for the veteran's back disability.  A February 2001 treatment 
record showed only mild spondylosis in the veteran's 
lumbosacral spine and an MRI in July 2002 showed degenerative 
spinal stenosis.  While the veteran complained about lower 
back pain that radiated down both thighs in March 2003; he 
denied any bowel or bladder dysfunction and testing failed to 
show any neurological problems; motor testing was symmetrical 
for tone and bulk and the veteran had 5/5 strength.  The 
veteran also had no pain on straight leg raises; deep tendon 
reflexes were symmetrical and normally active; and there were 
no sensory deficits in all modalities.  The veteran's gait 
was normal, but for a deformity of his left knee, and there 
was no pain behavior or restriction in mobility noted.  The 
veteran was diagnosed with degenerative joint disease of the 
lumbosacral spine.  
 
The veteran was provided with a VA examination in July 2003 
(the only record to explicity set out range of motion in his 
back prior to his surgery) at which he demonstrated 20 
degrees of lateral side bending on the left and right and 
there was no indication of muscle spasms on extreme forward 
bending.  Additionally, the veteran had 80 degrees of forward 
flexion.  VA treatment records also failed to show either 
loss of lateral spine motion or muscle spasm on extreme 
forward bending prior to the veteran's surgery. 

In October 2003, the veteran continued to complain about 
lower back pain, yet he could ambulate well and had no loss 
of sensory and no loss of bowel control.  Some tenderness was 
noted, but deep tendon reflexes were 2+.  At a neurology 
consultation in November 2003, the veteran indicated that his 
back pain had been getting worse, and he noted problems at 
work from stooping and lifting in the file room.  Yet, the 
veteran had normal tone and strength in his lower 
extremities; and while straight leg raises were positive at 
45 degrees; sensory examination was normal to pinprick, light 
touch, proprioception and vibration.  The veteran could also 
toe walk without difficulty.    

At this point, the veteran's back disability has not been 
shown to meet any of the criteria for a rating in excess of 
10 percent.  The veteran had shown had 80 degrees of flexion, 
20 degrees of extension, and 20 degrees of lateral side 
bending bilaterally.  As these measurements approached full 
range of motion, they fail to show moderate limitation of 
motion of the lumbar spine.  The veteran also failed to show 
limitation of forward flexion to 60 degrees, combined range 
of motion that was less than 120, or muscle spasm, guarding 
or tenderness resulting in an abnormal gait.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
there was no indication that range of motion testing produced 
any additional functional limitation, as the examiner stated 
that there was no physical evidence on examination to 
corroborate functional loss.

There was also no indication of muscle spasm on extreme 
forward bending, or loss of lateral spine motion; and the 
treatment records did not show either moderate intervertebral 
disc syndrome (IVDS) or that bed rest was required.  In fact, 
the veteran was encouraged to continue exercising in November 
2003.  There was also no indication of any neurological 
symptomatology that warranted a separate compensable rating, 
as neurological testing was consistently normal.  For 
example, at his VA examination in July 2003, straight leg 
raises were negative in both the seated and supine positions; 
the veteran also had 5/5 manual muscle testing in all major 
muscle groups and in his lower extremities; and the examiner 
stated that while the veteran had complained of chronic lower 
back pain, he was unable to find any physical evidence to 
corroborate any functional loss of strength, and/or 
neurologic deficit.

As such, prior to March 2004, the medical evidence failed to 
show that the veteran's back disability warranted a rating in 
excess of the 10 percent that was assigned.

In March 2004, treatment records show that the veteran's 
condition had deteriorated.  The veteran was evaluated again 
by the neurology department, where he was described as having 
severe back pain with numbness of the entire legs when he 
walked, and an MRI revealed degenerative disc disease with 
facet arthropathy.  A neurosurgery consultation was 
recommended as it was noted that the veteran was having more 
problems with his back.  The veteran underwent the surgical 
consultation in October 2004 where it was noted that a 
bulging disc was pressing against his spine and causing nerve 
damage.  Laminectomies and Foraminotomies were recommended if 
the pain was found to be intolerable, and the veteran 
eventually opted for the surgery.  As such, the medical 
evidence as of March 2004 (and in particular the March 26, 
2004 treatment record showing severe back pain and numbness) 
may be considered to reflect pronounced IVDS, and therefore a 
60 percent rating is assigned from March 26, 2004.  This 
level of impairment continued until the veteran's admission 
for his surgery.  From there he was assigned a temporary 
total rating for his surgery and post operative convalescence 
until September 1, 2006.  Therefore, any schedular evaluation 
during that period is moot.  

Furthermore, it is noted that 60 percent is the highest 
rating available under either the old or revised rating 
criteria in the absence of ankylosis which was not shown.  
Additionally, while neurologic and orthopedic ratings may be 
combined under the new rating criteria, the evidence fails to 
show that they would combine to a rating in excess of 60 
percent prior to the veteran's surgery.  As discussed above, 
the only range of motion measurements taken prior to the 
veteran's surgery showed no more than a 10 percent rating was 
warranted based on the orthopedic ratings.  Furthermore, even 
as surgery was being ordered, the veteran demonstrated 5/5 
strength in his lower extremities with sensory testing being 
intact and reflexes 1/2 in the lower extremities; which would 
not warrant a neurologic rating that would combine with the 
10 percent orthopedic rating to equal a rating in excess of 
60 percent.

Accordingly, a 60 percent rating is granted from March 26, 
2004; but a rating in excess of 10 percent earlier than March 
26, 2004 is denied.

Ratings from September 1, 2006

While the veteran was assigned a 20 percent following the end 
of his convalescent period by the RO, the evidence 
demonstrates that even following surgery, the veteran's back 
still met the criteria for a 60 percent rating under the old 
criteria for rating intervertebral disc syndrome.  As will be 
discussed below, it was only as of the veteran's VA 
examination in June 2007 that the veteran's back was shown to 
have warranted a 20 percent rating.

In March 2006, a VA neurosurgeon wrote indicating that the 
veteran continued to have back pain, limited mobility, and 
radiating pain into his groin.  X-rays showed that the 
veteran had a broken pedicle screw in his back.  The veteran 
was advised not to do any strenuous physical activity.  It 
also was noted in a treatment record that because the screw 
was broken, the interbody fusion was not as mature as they 
had hoped.  

In June 2006 it was noted that the veteran should be able to 
return to work in two months but he was restricted from 
bending, stooping, or lifting.  However, in September 2006 a 
treatment record noted that the veteran had been having 
severe back pain since his surgery.  The veteran denied bowel 
or bladder incontinence; but he had point tenderness with 
radiculopathy.  The veteran underwent a physical therapy 
consult in October 2006 at which he continued to complain of 
radiating pain to the lower buttocks.  The veteran described 
the pain as constant and stabbing.  In November 2006, a VA 
doctor stated that the veteran had continuing back pain, and 
she noted that the veteran was very limited in what he could 
do.

In January 2007, the veteran underwent another neurology 
consult.  It was noted that he had exacerbated his back 
lifting a heavy file at work.  The veteran was given a 
diagnosis of severe spinal stenosis with radiculopathy; and 
the doctor stated that the prognosis was guarded.  It was 
noted that the veteran had absent left knee and ankle jerks, 
and there was dysesthesia over both thighs.  It was also 
noted that the veteran had marked limitation of motion in 
both forward flexion and lateral flexion as well as with 
twisting.

In late January 2007, it was noted that the veteran was 
having significant problems with radiculopathy related to his 
spinal stenosis.

In February 2007, a treatment record noted that the veteran 
had done well following surgery, until February 2006 when his 
back pain increased and the broken screw was discovered.  The 
veteran had tried to return to work in May 2006, but he was 
unable to perform his duties because of increasing back and 
leg pain.  He attempted to return to work again in December 
2006, but reinjured his back lifting a heavy file in January 
2007.  The veteran was then put on a lifting restriction.

At a private examination in March 2007, it was noted that the 
veteran had severe end-stage degenerative joint disease.  The 
veteran had reduced range of motion, but he had 5/5 motor 
strength.

Although the veteran briefly returned to work, the symptoms 
of his back disability  continued to be consistent with a 60 
percent rating under the old criteria for IVDS, as the 
veteran had persistent symptoms compatible with sciatic 
neuropathy (he was repeatedly noted to have radiating pain), 
and an absent ankle jerk was noted at a session in January 
2007.

As such, a 60 percent rating is warranted from September 1, 
2006 until June 11, 2007.

In June 2007, the veteran underwent a VA examination.  He 
continued to complain about back pain, but it was noted that 
he only occasionally had radiating pain.  The veteran denied 
his occupation being affected, because his job did not 
require a lot of physical activity.  The veteran denied his 
activities of daily living being affected and he denied using 
any assistive devices.  Range of motion testing showed 
flexion to 60 degrees, extension to 15 degrees, lateral 
flexion to 35 degrees, and rotation to 45 degrees, and there 
was pain at the end of each range.  The veteran was able to 
repetitively range his lumbar spine without any change in his 
range of motion or level of pain.  The veteran had no spasm 
or point tenderness.  Straight leg raises were negative 
bilaterally and the veteran had 5/5 strength in all four 
extremities.  The veteran had a slight decrease in sensation 
in his lower extremities, but he had 2+ deep tendon reflexes 
in both lower extremities (with the exception of his left 
knee).  The examiner diagnosed the veteran with moderate to 
severe degenerative disk disease of the lumbar spine.

Based on this examination, the veteran's back disability is 
shown to warrant a 20 percent rating.

The veteran had forward flexion to 60 degrees without pain, 
which is representative of moderate limitation of motion 
under the old criteria; and under the revised criteria it 
similarly merits a 20 percent rating (although it is noted 
that a 10 percent rating is assigned when forward flexion is 
limited to 61 degrees).  

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
in this case, pain began at the end of the ranges of motion 
and no additional limitation of motion or pain was produced 
by repetitive motion.  Therefore, an additional rating is 
unwarranted.

With regard to IVDS, it was noted that the veteran had only 
occasional radiating pain, which warrants a 20 percent 
rating.  The medical evidence no longer shows only 
intermittent relief from recurring attacks, as the veteran 
himself denied that his activities of daily living were being 
affected and he denied using any assistive devices.  The 
examiner also noted that no bed rest had been prescribed to 
treat the veteran's back, and therefore a rating in excess of 
20 percent is not warranted based on the revised criteria for 
IVDS.

A rating in excess of 20 percent is also not available under 
38 C.F.R. § 4.71a, DC 5295 as the examiner indicated that no 
spasm was noted and the veteran demonstrated extensive 
lateral motion.  

With regard to neurologic symptoms, straight leg raises were 
negative bilaterally and the veteran had 5/5 strength in all 
four extremities.  The veteran had a slight decrease in 
sensation in his lower extremities, but he had 2+ deep tendon 
reflexes in both lower extremities.  The veteran also denied 
any bowel or bladder incontinence.  As such, an additional 
rating for neurological manifestations is not warranted.

The treatment records both leading up to and following the 
veteran's June 2007 VA examination support the findings of 
the examination.  The records preceding the examination 
showed improving range of motion in the veteran's lower back 
and there were fewer neurological symptoms.  For example, at 
a private treatment session in March 2007, the veteran had 
forward flexion to roughly 50 degrees and he had 5/5 motor 
strength in the lower extremities.  The veteran could also 
heel raise three to four times; toe raise without difficulty; 
and straight leg raises were unremarkable.

Following the June 2007 examination, the treatment records 
again supported the examination.  An August 2007 treatment 
found the veteran to have 5/5 motor testing, sensation was 
intact and deep tendon reflexes were silent.  The veteran 
also denied any bowel/bladder changes.

As such, a 60 percent rating for the veteran's lower back 
disability is assigned from September 1, 2006 until June 11, 
2007; and a rating in excess of 20 percent after June 11, 
2007 is denied.

Ankle

The veteran's left ankle is currently rated at 10 percent 
under 38 C.F.R. § 4.71a, 5271 for moderate limitation of 
motion of the ankle.  A 20 percent rating is assigned for 
marked limitation of motion of the ankle.  The normal range 
of motion for the ankle is 0 to 20 degrees of dorsiflexion 
and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a 
Plate II.

The veteran underwent ankle surgery in September 2003 and was 
assigned a temporary 100 percent convalescent rating.  He was 
then returned to 10 percent, effective November 1, 2003.

An x-ray in October 2000 demonstrated mild degenerative 
changes throughout the left ankle.

A treatment record from October 2002 indicates that the 
veteran had begun to develop left ankle pain over the 
previous couple years.  The examination of his ankle showed 
anterior spurring that could be palpated.  The veteran's 
plantar flexion was limited to about 35-40 percent.  The 
doctor indicated that an arthroscopy would likely be able to 
easily eliminate 70 percent of the veteran's symptoms.

In July 2003, the veteran underwent a VA examination at which 
the veteran had 5 degrees of dorsiflexion with painful 
response and a bony block.  He also had 25 degrees of plantar 
flexion, 15 degrees of aversion and 35 degrees of inversion.

The veteran had ankle surgery in September 2003.  Following 
his convalescent period, the veteran has undergone two VA 
examinations (January 2005 and June 2007).

In January 2005, the veteran stated that he was not receiving 
any treatment for his left ankle.  The veteran indicated that 
he did have periodic pain and stiffness in his ankle.  The 
veteran had 10 degrees of dorsiflexion and 15 degrees of 
plantar flexion, and there was pain noted during range of 
motion testing.  The veteran had good strength in his ankle 
muscles and his sensation was intact.  The examiner indicated 
that he would describe the limitation of motion in the 
veteran's left ankle as moderate.  The examiner indicated 
that the veteran did have fatigability which was a result of 
his spinal disability and the examiner did not see any 
additional impairment of the veteran's left ankle.

In June 2007 the veteran complained of daily ankle pain.  The 
veteran had dorsiflexion to 15 degrees and plantar flexion to 
40 degrees with mild end of range pain. The veteran was able 
to repetitively range the left ankle without change in his 
range of motion or in his level of pain.

While the veteran was noted to have some limitation of motion 
in his left ankle at the beginning of his appeal, this 
appears to largely have been resolved by the veteran's left 
ankle surgery.

At his recent VA examinations, the veteran has shown 
considerable range of motion in his left ankle.  While the 
examiner found only 10 and 15 degrees of dorsiflexion and 
plantar flexion in 2005, he nevertheless indicated that the 
veteran had only moderate limitation of motion.  
Additionally, at the veteran's more recent examination, the 
veteran displayed 15 degrees of dorsiflexion and 40 degrees 
of plantar flexion, both of which approach full range of 
motion.

The veteran's claims file is void of any indication that the 
limitation of motion in his left ankle is marked.  In 
reaching this conclusion, the Board has considered whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In June 2007 the veteran was noted to have 
mild end of range pain, but the veteran was nevertheless able 
to repetitively move his left ankle without change in his 
range of motion or in his level of pain.  As such, a rating 
in excess of 10 percent is not warranted for the veteran's 
left ankle disability, and the veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in January 2005, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements. See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 20 percent for instability of the left 
knee is denied.

A rating in excess of 10 percent for arthritis of the left 
knee is denied.

A rating in excess of 10 percent earlier than March 26, 2004 
for the veteran's low back disability is denied.

A 60 percent schedular rating for the veteran's lower back 
disability is granted from March 26, 2004 to August 24, 2005, 
and from September 1, 2006 until June 11, 2007, subject to 
the laws and regulations governing the award of monetary 
benefits.

A rating in excess of 20 percent for a lower back disability 
from June 11, 2007 is denied.

A rating in excess of 10 percent for degenerative changes of 
the left ankle is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


